Appeal from a judgment of the County Court of St. Lawrence County (Nicandri, *814J.), rendered June 10, 2003, convicting defendant upon his plea of guilty of the crime of assault in the second degree.
Defendant pleaded guilty to the reduced charge of assault in the second degree and waived his right to appeal. Defendant was thereafter sentenced as a second felony offender in accordance with the plea agreement to a prison term of 4½ years, followed by five years of postrelease supervision. On appeal, defense counsel seeks to be relieved of his assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Upon our review of the record, defense counsel’s brief and defendant’s pro se submission, we agree. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Cardona, P.J., Crew III, Peters, Rose and Kane, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.